DAWSON, District Judge.
This is a motion to strike the answer for failure of the defendant to appear for examination by “Guy H. Chadbourne, Master of the SS ‘Groton Trails’ ”. The defendant urges that Chadbourne is no longer Master of this ship, but is employed only as a watchman thereon.
A corporation is required to produce for examination only such officers or agents as come within the scope of Rule 26(d) (2), 28 U.S.C.A., i. e., those whose testimony would constitute admissions of the corporation. Garshol v. Atlantic Refining Co., D.C.S.D.N.Y., 1951, 12 F.R.D. 204.
Rule 26(d) (2) refers to a person who “at the time of taking the deposition!’ is an officer or managing agent.
It appears to be undisputed that Chadbourne is not at the present time, and was not at the timé the deposition was noticed, a managing agent of the defendant, and, therefore, the defendant is under no obligation to produce him for examination. The plaintiff may, of course, take his deposition as a witness.
Motion denied.